Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant's submission filed on 11/13/2020 has been entered. Claim(s) 1-2, 4-9, 11-15 is/are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7, 8-9, 11, 13, 14, 15  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mathur (WIPO WO 2018048351) in view of Anderson (U.S. Patent App Pub 20140156031).

	Regarding claim 1,
(See page 14 lines 17-34, Mathur teaches cyberphsyical monitoring system)
a monitoring and supervision module; (See page 14 lines 17-34, Mathur teaches “collecting, by the sensors 140, the physical data associated with the physical process 110.. The method 520 comprises a step so 520 of monitoring, by the controller devices 130, process states of the physical process 110 based on the physical data from the sensors 140. Particularly, the controller devices 130 monitor and control the physical process 110 by altering the physical process 110 such that the physical data follows an Intended behaviour.” Monitor ahd supervision controller/module)
an engineering system connected to monitoring and supervision module; (See page 14 line 28 to page 15 line 30, Mathur teaches “The verification devices 180 are designed to be behaviorally and structurally independent of the portion of the cyber subsystem 100 comprising the controller devices 130, sensors 140, and actuators 150. Each verification device 180 is an GO element that provides an additional layer of defense to the utilities system, separated and independent from the traditional defense system….”; different systems and subsystems connected the monitoring and supervision module)
wherein the monitoring and supervision modules is configured to receive and to process data from the system components and to forward the processed data and information generated therefrom to the engineering system, (See page 14 lines 17-34, Mathur teaches “collecting, by the sensors 140, the physical data associated with the physical process 110.. The method 520 comprises a step so 520 of monitoring, by the controller devices 130, process states of the physical process 110 based on the physical data from the sensors 140. Particularly, the controller devices 130 monitor and control the physical process 110 by altering the physical process 110 such that the physical data follows an Intended behaviour.”; monitoring and supervision module receives sensor and other data and sends it to be processed)
wherein the engineering system is configured to update management technology images in a management and control system on the basis of the data received from the monitoring and supervision module. (See figures 4-5, page 14 line 28 to page 15 line 30, Mathur teaches “Each verification device 180 is an GO element that provides an additional layer of defense to the utilities system, separated and independent from the traditional defense system. Each verification device 180 is comprises an 1C 170 that enables the detection of cyber attacks on the cyber subsystem 100, The verification devices 180 provide an advantage of enabling the cyber subsystem 100 to compare the .physical data from the controller devices 130 and verification devices 180, and determine whether they corroborate each other” ; corroborating/updating data based on comparison between verification and control devices )
Although Mathur implicitly teaches, it does not explicitly teach, but Anderson does explicitly teach wherein the engineering system is connected to the one or more system components and is configured to transmit data to the one or more system (See claims 1-2, figure 3, paragraphs 37, Anderson teaches “An adaptive stochastic controller 210 can be operatively coupled to the data collector and adapted to receive collected data 220 from the data collector. That is, the data 220 can be transmitted (330) from the data collector to the adaptive stochastic controller. As used herein, the term "adaptive stochastic controller"… The adaptive stochastic controller 410 can include one or more models 411 and 430 to make automated recommendations that operations personnel can act on to prevent future failures…. and wherein the adaptive stochastic controller is adapted to generate a dynamic treatment control policy using the one or more models… ”; stochastic controller can recommend and control the system components which it is connected too including control policy )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Anderson with Mathur because both deal with cyber-attacks on cyber-physical systems. The advantage of incorporating the above limitation(s) of Anderson into Mathur and is that Anderson teaches a system allows the intrusion to cause the system to transmit the data through network connections that are not requested, so that the system can reduce the intrusion to monitor the network connections in the system and additional parameters in the system can be monitored to improve security of the system, therefore making the overall system more robust and efficient. (See paragraphs [0011] - [0013], Anderson)


Mathur  and Anderson teach the system as claimed in claim 1; wherein the management and control system is connected to the one or more system components of the adaptive system and is configured to cyberphysical receive and to process data from the one or more system components. (See page 14 lines 17-34, Mathur teaches process states of the receive and process data from different components )

	Regarding claim 4,
Mathur  and Anderson teach the system as claimed in claim 1.
Anderson further teaches wherein the management and control system is connected to the one or more system components and is configured to transmit data to the one or more system components and thereby to control the one or more system components. (See claims 1-2, figure 3, paragraphs 37, Anderson teaches “ As used herein, the term "adaptive stochastic controller"… The adaptive stochastic controller 410 can include one or more models 411 and 430 to make automated recommendations that operations personnel can act on to prevent future failures…. and wherein the adaptive stochastic controller is adapted to generate a dynamic treatment control policy using the one or more models… ”; stochastic controller can recommend and control the system components which it is connected too including control policy ) See motivation to combine for claim 4.

	Regarding claim 7,
Mathur  and Anderson teach the system as claimed in claim 1.
 (See paragraphs 37, 39,, Anderson teaches running simulations to determine future threat issues ) See motivation to combine of claim 1. 

Regarding claim 8, 
Mathur teaches method for monitoring and controlling an adaptive cyberphysical system, the adaptive cyberphysical system having comprising one or more system components, the method comprising: (See page 14 lines 17-34, Mathur teaches cyberphsyical monitoring system)
receiving, by a monitoring and supervision module, data from the one or more system components; (See page 14 lines 17-34, Mathur teaches “collecting, by the sensors 140, the physical data associated with the physical process 110.. The method 520 comprises a step so 520 of monitoring, by the controller devices 130, process states of the physical process 110 based on the physical data from the sensors 140. Particularly, the controller devices 130 monitor and control the physical process 110 by altering the physical process 110 such that the physical data follows an Intended behavior” Monitor and supervision controller/module)
processing, by the monitoring and supervision module, the received data from the one or more system components; (See page 14 lines 17-34, Mathur teaches “collecting, by the sensors 140, the physical data associated with the physical process 110.. The method 520 comprises a step so 520 of monitoring, by the controller devices 130, process states of the physical process 110 based on the physical data from the sensors 140. Particularly, the controller devices 130 monitor and control the physical process 110 by altering the physical process 110 such that the physical data follows an Intended behavior; monitoring and supervision module receives sensor and other data and sends it to be processed)
forwarding, by the monitoring and supervision module, the processed data to an engineering system; (See page 14 lines 17-34, page 22 lines 12-15 Mathur teaches “collecting, by the sensors 140, the physical data associated with the physical process 110.. The method 520 comprises a step so 520 of monitoring, by the controller devices 130, process states of the physical process 110 based on the physical data from the sensors 140. Particularly, the controller devices 130 monitor and control the physical process 110 by altering the physical process 110 such that the physical data follows an Intended behaviour… The defense system 300 comprises a multiplexer (mux) 152 which is a device that selects one of multiple input signals and forwards a selected input signal into a single15 line.”; forwading processed data to the engineering system)
updating, by the engineering system, management technology images in a management control system on the basis of the forwarded data. (See figures 4-5, page 14 line 28 to page 15 line 30, Mathur teaches “Each verification device 180 is an GO element that provides an additional layer of defense to the utilities system, separated and independent from the traditional defense system. Each verification device 180 is comprises an 1C 170 that enables the detection of cyber attacks on the cyber subsystem 100, The verification devices 180 provide an advantage of enabling the cyber subsystem 100 to compare the .physical data from the controller devices 130 and verification devices 180, and determine whether they corroborate each other” ; corroborating/updating data based on comparison between verification and control devices )
Although Mathur implicitly teaches, it does not explicitly teach, but Anderson does explicitly teach wherein the engineering system is connected to the one or more system components and transmits data to the one or more system components and thereby controls the one or more system components. . (See claims 1-2, figure 3, paragraphs 37, Anderson teaches “An adaptive stochastic controller 210 can be operatively coupled to the data collector and adapted to receive collected data 220 from the data collector. That is, the data 220 can be transmitted (330) from the data collector to the adaptive stochastic controller. As used herein, the term "adaptive stochastic controller"… The adaptive stochastic controller 410 can include one or more models 411 and 430 to make automated recommendations that operations personnel can act on to prevent future failures…. and wherein the adaptive stochastic controller is adapted to generate a dynamic treatment control policy using the one or more models… ”; stochastic controller can recommend and control the system components which it is connected too including control policy )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Anderson with Mathur because both deal with cyber-attacks on cyber-physical systems. The advantage of incorporating the above limitation(s) of Anderson into Mathur and is that  a system allows the intrusion to cause the system to transmit the data through network connections that are not requested, so that the system can reduce the intrusion to monitor the network connections in the system and additional parameters in the system can be monitored to improve security of the system, therefore making the overall system more robust and efficient. (See paragraphs [0011] - [0013], Anderson)

Claims 9, 11 list all the same elements of claims 2, 4, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 2, 4 applies equally as well to claims 9, 11.  

Claim 13 list all the same elements of claim 1, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 13. 

Claim 14 list all the same elements of claim 1, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 14.  

Claim 15 list all the same elements of claim 8, but in product form rather than method form.  Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 15.  

Claim 5, 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur (WIPO WO 2018048351) in view of Anderson (U.S. Patent App Pub 20140156031) in view of Thomas (U.S. Patent app pub  20180075243)

	Regarding claim 5,
Mathur and Anderson teaches  the system as claimed in claim 1.
Mathur and Anderson does not explicitly teach but Thomas teaches wherein the engineering system comprises an error model generator for generating error models of the adaptive cyberphysical system on the basis of the data arriving from the monitoring and supervision module. (See paragraphs 22, 25-26, Thomas teaches creating error models based on sensor data in the cyber physical system (jet))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Thomas with Mathur and Anderson because both deal with cyber-attacks on cyber-physical systems. The advantage of incorporating the above limitation(s) of Thomas into Mathur and Anderson is that Thomas teaches convenient way is provided to quickly determine and examine the various failure pathways. The overall impact to cyber-physical systems performance is improved due to a cyberattack under a variety of attack conditions, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Thomas)

	
	Regarding claim 6,
Mathur teaches  the system as claimed in claim 1.
 (See paragraphs 21, 23, Thomas teaches  matlab is used to view the models including aspects of the fighter jet)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Thomas with Mathur and Anderson because both deal with cyber-attacks on cyber-physical systems. The advantage of incorporating the above limitation(s) of Thomas into Mathur and Anderson is that Thomas teaches convenient way is provided to quickly determine and examine the various failure pathways. The overall impact to cyber-physical systems performance is improved due to a cyberattack under a variety of attack conditions, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Thomas)

Claims 12 list all the same elements of claims 5, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 5 applies equally as well to claims 12.  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NINOS DONABED/Primary Examiner, Art Unit 2444